DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 10/28/21. The claims 1-21 are pending. Claims 22-24 were previously cancelled. 
Response to Arguments
Applicant’s arguments, filed 10/28/21 with respect to the rejections of claims 1-3, 5-8, 14-17, 20, and 21 under 102(a)(1) have been fully considered and are not persuasive. Applicant argues, since Miloslavski (US2009/0306702) discloses “a device for the removal of foreign bodies and thrombi from body cavities and blood vessels” in Paragraph [0001]; it is not configured to promote clot formation in any bodily lumen. Examiner respectfully disagrees, Miloslavski discloses capturing thrombi and removing it from the body and is therefore capable of promoting clot formation. Since the bristles are intended to capture thrombi for removal, the device within the body inducing the thrombogenic response would promote clot formation within the bodily lumen. In response to applicant's argument that the reference is not configured to promote clot formation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues, Miloslavski does not disclose “as the tubular cage is transitioned from its expanded deployed configuration to its collapsed delivery configuration the plurality of flexible bristles is urged by the tubular cage from the expanded deployed configuration of the flexible bristles to the collapsed delivery configuration of the flexible bristles”. Examiner respectfully disagrees, Miloslavski discloses the tubular cage and the bristles are collapsed within the guide catheter in Paragraph [0050]. Wherein as stated in the claim the cage would urge the bristles to the collapsed configuration. The plurality of bristles would be contacted by the cage 2, 3 when collapsed within the guide catheter; where, 
Applicant’s arguments, filed 10/28/21 with respect to the rejection of claim 9-13 under 103(a) have been fully considered but are not persuasive. Applicant argues, one having ordinary skill in the art would not have been motivated to modify the device of Miloslavski to include anchors as taught by Fox (US2019/0110880) because Miloslavski has a brush and cage structure that is to be moved lateral within a blood vessel to remove foreign bodies and thrombi. Examiner respectfully disagrees, wherein one having ordinary skill in the art would modify the device of Miloslavski to have the anchors as taught by Fox to extend in one direction. Therefore, when the device is retracted the anchors would not interfere with the vessel walls by being extended in the opposite direction of movement. Therefore, the rejection has been maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 14-17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miloslavski et al (US2009/0306702) (“Miloslavski”).
Regarding claim 1, Miloslavski discloses an embolisation device for promoting clot formation in a bodily lumen (device is capable of promoting clot formation by the bristle structures obstructing blood flow by being used for capturing thrombi, Paragraph [0037]) and having a collapsed delivery configuration for delivery of the embolisation device into, and retrieval of the embolisation device from, the bodily lumen and an expanded deployed configuration for anchoring the embolisation device in the bodily lumen (Paragraph [0050]), the embolisation device comprising: 
a tubular cage (cage 1, Fig. 18a) having a collapsed delivery configuration and an expanded deployed configuration (Paragraph [0050]); and 


    PNG
    media_image1.png
    481
    630
    media_image1.png
    Greyscale


Regarding claim 3, Miloslavski discloses the embolisation device of Claim 1, wherein, in the expanded deployed configuration of the embolisation device, the tubular cage and at least some of the plurality of flexible bristles together anchor the embolisation device in the bodily lumen (the bristles are anchored in the bodily lumen by capturing thrombus on the vessel wall by hooking into the thrombus for retrieval, Paragraph [0010], [0079]).  
Regarding claim 5, Miloslavski discloses the embolisation device of claim 1, wherein the tubular cage is self-expanding (Nitinol is a self-expanding material, Paragraph [0053]).  
Regarding claim 6, Miloslavski discloses the embolisation device of claim 1, wherein the tubular cage is made from a shape memory alloy (Paragraph [0053]).  
Regarding claim 7, Miloslavski discloses the embolisation device of claim 1, wherein the tubular cage is made from Nitinol (Paragraph [0053]).  
Regarding claim 8, Miloslavski discloses the embolisation device of claim 1, wherein the stem is disposed substantially parallel to the longitudinal axis of the tubular cage (see Fig. 18a).  
Regarding claim 14, Miloslavski discloses the embolisation device of claim 1, wherein at least some of the flexible bristles are attached to the inside surface of the tubular cage (see Fig. 18a, Paragraph [0079]).  
Regarding claim 15, Miloslavski discloses the embolisation device of claim 1, wherein the embolisation member further comprises a membrane configured to restrict flow through the bodily lumen (Paragraph [0071]).  
Regarding claim 16, Miloslavski discloses the embolisation device of Claim 15, wherein the membrane is conical or cup-shaped (Paragraph [0071], see also Fig. 22 illustrating the membrane on an exemplary cage to form a conical or cup-shape).  

Regarding claim 20, Miloslavski discloses the embolisation device of claim 1, wherein a proximal end of the tubular cage is tapered (see Fig. 18a).  
Regarding claim 21, Miloslavski discloses the embolisation device of claim 1, wherein the proximal end of the tubular cage is attached to the stem of the embolisation member (see Fig. 18a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miloslavski (US2009/0306702) (“Miloslavski”) in view of Fox et al (US2019/0110880) (“Fox”).
Regarding claim 9, Miloslavski discloses the embolisation device of claim 1; yet, is silent regarding wherein the tubular cage has hooks which are configured to anchor the embolisation device in the bodily lumen. Fox teaches a device for placement in vessels that may be used for vascular filters and occluders (Paragraph [0003]). Where the frame 1500 of the implantable device has two sets of anchors 1502, 1504 that are arranged at the ends of the frame in opposite directions (Paragraph [0108], see Fig. 15). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the frame of Miloslavski to include two sets of anchors extending in opposite directions as taught by Fox in order to provide sufficient engagement with tissue to prevent migration of the device (Paragraph [0004]).
Regarding claim 10, Miloslavski/Fox discloses the embolisation device of Claim 9, Fox further teaches wherein the hooks are disposed on the outside surface of the tubular cage (see Fig. 15).  

Regarding claim 12, Miloslavski/Fox discloses the embolisation device of Claim 9, Fox further teaches wherein a set of the hooks point in a generally uniform direction along the longitudinal axis of the tubular cage (see Fig. 15).  
Regarding claim 13, Miloslavski/Fox discloses the embolisation device of Claim 9, Fox further teaches wherein a first set and a second set of the hooks point in respective directions along the longitudinal axis of the tubular cage that are generally opposite from each other (see Fig. 15).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miloslavski et al (US2009/0306702) (“Miloslavski”) in view of Cragg et al (US2015/0039020) (“Cragg”). 
Regarding claim 18, Miloslavski discloses the embolisation device of Claim 17; yet, is silent regarding wherein the connector is a threaded connector. Cragg teaches an embolization device that includes a self-expanding occlusion device. Where the occlusion device may be released into the vessel by a delivery system having a threaded attachment to the occlusion device (Paragraph [0160]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the threaded connector of Cragg for the connector of Miloslavski since the substitution would have the same predictable result of releasing an implanted device into a vessel.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miloslavski et al (US2009/0306702) (“Miloslavski”) in view of Allen et al (US2016/0166257) (“Allen”). 
Regarding claim 19, Miloslavski discloses the embolisation device of Claim 17, wherein the connector is one of a hooked connector, a ball and claw grasping connector or a slot detachment mechanism connector. Allen teaches an embolization device that includes a bristle device 77 having a stem and a plurality of bristle extending outwardly from the stem (see Figs. 50-52, Paragraph [0421]). Where the bristle device 77 is delivered in a vessel by a grasping mechanism designed to fit around a ball on the bristle device 77 (Paragraph [0421]). The grasping mechanism 75 opens to release the bristle . 
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/M.A.M/
Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                           

/TODD J SCHERBEL/Primary Examiner, Art Unit 3771